Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the terminal disclaimer and after-final reply filed February 12, 2021.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Alan C. Pattillo on February 24, 2021.
Examiner’s Amendments to the Claims:
	1. (Currently Amended) A method for forming irreversible aggregates within a cell, comprising the steps of: 
	a) providing , wherein the protein construct comprises: 
	a first segment comprising at least one protein sensitive to at least one wavelength of light; and 
	a second segment fused to the first segment, the second segment comprising at least one intrinsically disordered protein region (IDR), and 
	wherein said first segment and said second segment are heterologous; 
b) culturing the cell under conditions which will result in the expression of the  protein construct within the cell; and
	


c) inducing the protein construct to cluster and form an irreversible aggregate by repeatedly exposing the protein construct within the cell to the at least one wavelength of light.  
	2. (Currently Amended) The method according to claim 1, wherein inducing the protein construct to cluster changes the 
	3. (Currently Amended) The method according to claim 1, wherein inducing the protein construct to cluster changes the physiology of the cell by causing intermolecular interactions, protein activation or inactivation, manipulation of signaling pathways, or gene expression clusters within the cell.  
	4. (Currently Amended) The method according to claim 1, further comprising lysing the 
	5. (Original) The method according to claim 1, wherein the protein construct further comprises a cleavage tag.  

	7. (Original) The method according to claim 5, wherein the cleavage tag is a self-cleaving tag.  
	8. (Currently Amended) The method according to claim 1, further comprising expressing a LacO array or dCas9 in the cell 
	10. (Original) The method according to claim 1, wherein the IDR is Ddx4.  
	11. (Original) The method according to claim 1, wherein the TDR is hnRNPA4.  
	12. (Original) The method according to claim I, wherein the at least one protein sensitive to at least one wavelength of light is Cry2.  
	13. (Original) The method according to claim 1, wherein the at least one protein sensitive to at least one wavelength of light is Cry2olig.  
	14. (Original) The method according to claim 1, wherein the at least one protein sensitive to at least one wavelength of light is PhyB.  
	15. (Original) The method according to claim 1, wherein the at least one protein sensitive to at least one wavelength of light is PIF.  
	16. (Original) The method according to claim 1, wherein the at least one protein sensitive to at least one wavelength of light is a light oxygen voltage sensing (LOV) domain,  
.


	The following is an Examiner's Statement of Reasons for Allowance: The prior art of record does not teach or suggest a method for forming irreversible aggregates within a cell by expressing in a cell a protein construct, that is, a fusion protein comprising a light sensitive protein and an intrinsically disordered protein region.  The closest art is the inventors own post-filing publication of Shin et al. (2017; Spatiotemporal control of intracellular phase transitions using light-activated optoDroplets. Cell 168: 159-171). Others have begun working on this idea of providing light sensitive proteins with IDRs to affect the physiology of the cells, but after much search and consideration, it is the instant inventors who performed the initial studies. Therefore, the claims are allowable over the art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."












Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656